Title: Martha Washington to Elizabeth Willing Powel, 17 December 1797
From: Washington, Martha
To: Powel, Elizabeth Willing



My dear Madam,
Mount Vernon 17th Decr 1797.

It is unnecessary, I persuade myself to assure you, that with whatsoever pleasure your letters may be received, the satisfaction to be derived from them, will fall far short of that which your company wd give: but as stern winter (which has commenced with uncommon severity) has closed all expectation of the latter, I can only offer my thanks for your kind remembrance of us in your letter of the 24th of November, while I add, as our hopes, that when all things will be blooming here, in the Spring, except the withering Proprietors of the Mansion, that you will carry into effect the long promised visit to this retreat; and make it your head quarters, during your stay in Virga.
It was indeed, with sympathetic concern, we heard of the late

calamitous situation of Philadelphia; and of the death, and indisposition of some of your friends: These occurrences, however, are inflicted by an invisible hand, as trials of our Philosophy, resignation and patience; all of which it becomes us to exercise.
Poor Mrs Morris! I feel much for her situation; and earnestly pray that Mr Morris may, & soon, work through all his difficulties; in which I am persuaded, that all who know him, heartily join me; as they do that their ease, quiet & domestic enjoyments, may be perfectly restored. Mrs Marshalls arrival must be a comfort to them all, however disappointed she herself may be, in the apparent reverse of their situation, since she embarked for Europe. We hear with concern too, of the declining state of Mrs White’s health; and to her, Mrs Morris, & the rest of our Phila. acquaintances, we would thank you, when occasions offer, to present our best, & sincerest regards.
Mr Fitzhugh & family, have, within the last fortnight, become residents of Alexa. & We should, ’ere this, have made them a congratulatory visit on the occasion, but the bad weather in which they travelled, has indisposed Mrs Fitzhugh so much, as to confine her to her room with an inflamation, more troublesome than dangerous.
I am now, by desire of the General to add a few words on his behalf; which he desires may be expressed in the terms following, that is to say, that despairing of hearing what may be said of him, if he should really go off in an apopletic, or any other fit, (for he thinks all fits that issue in death—are worse than a love fit, a fit of laughter, and many other kinds which he could name)—he is glad to hear beforehand what will be said of him on that occasion; conceiving that nothing extra: will happen between this and then to make a change in his character for better, or for worse. And besides, as he has entered into an engagement with Mr Morris, and several other Gentlemen, not to quit the theatre of this world before the year 1800, it may be relied upon that no breach of contract shall be laid to him on that account, unless dire necessity should bring it about, maugre all his exertions to the contrary. In that case, he shall hope they would do by him as he would by them, excuse it. At present there seems to be no danger of his giving them the slip, as neither his health, nor spirits, were ever in greater flow, notwithstanding, he adds, he is descending, & has almost reached, the bottom of the hill; or in other words, the

shades below. For your particular good wishes on this occasion he charges me to say, that he feels highly obliged, & that he reciprocates them with great cordiallity.
Nelly Custis (who has been a little indisposed with a swelling in her face) offers her thanks for the kind expressions of your letter in her behalf, and joins the General & myself in every good wish for your health and happiness. I am my dear Madam with the greatest esteem Your most Affectionate Martha Washington

M. Washington

